Order entered August 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00442-CR

                                 ROCKY MORRIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F95-01315-U

                                           ORDER
       By order entered May 29, 2014, the Court directed the Dallas County District Clerk to

retrieve two exhibits consisting of original compact digital disks tendered to the Clerk of this

Court as part of the supplemental clerk’s record filed on April 28, 2014. The Dallas County

District Clerk was ordered to make arrangements to copy the exhibits and retain the copies for its

records. The District Clerk retrieved the disks as directed and, after receiving one extension of

time, filed a letter on July 31, 2014 reporting that the District Clerk “does not have access to

equipment needed to provide copies of the disk.”

       We ORDER the Dallas County District Clerk to file within FIFTEEN DAYS of the date

of this order, a supplemental clerk’s record containing the compact digital disks retrieved from

the appellate record in this case pursuant to the Court’s May 29, 2014 order.
       After the filing of the supplemental clerk’s record, appellant’s counsel may arrange with

the Clerk of the Court to review the disks in the Clerk’s office at a mutually agreed time.

       We EXTEND the time to file appellant’s brief until September 19, 2014.

                                                     /s/     LANA MYERS
                                                             JUSTICE